     Case 1:17-cv-00328-NONE-HBK Document 106 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     EFREN D. BULLARD,                                Case No. 1:17cv00328-NONE-HBK
12                        Plaintiff,
                                                     ORDER & WRIT OF HABEAS CORPUS
13            v.                                     AD TESTIFICANDUM TO TRANSPORT
                                                     EFREN DANIELLE BULLARD, CD K-06415
14     FNU BENSON, ET AL,
                                                     DATE: March 25, 2021
15                        Defendants.                TIME: 10:00 a.m.
16

17           Plaintiff Efren D. Bullard, inmate no. K-06415, is a necessary and material witness needed

18    to participate in a Zoom settlement conference occurring in this case on March 25, 2021. Plaintiff

19    is confined at Centinela State Prison (921) and is in the custody of the Warden. In order to secure

20    this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue

21    commanding the custodian to produce the inmate for the Zoom video conference occurring on

22    March 25, 2021 at 10:00 a.m. before the undersigned United States Magistrate Judge.

23           ACCORDINGLY, IT IS ORDERED:

24           1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,

25    commanding the Warden to produce the inmate named above to testify in United States District

26    Court at the time and place above, and from day to day until completion of court proceedings or

27    as ordered by the court;

28
                                                        1
     Case 1:17-cv-00328-NONE-HBK Document 106 Filed 03/17/21 Page 2 of 2


 1           2. The custodian is ordered to notify the court of any change in custody of this inmate and
 2    is ordered to provide the new custodian with a copy of this writ.
 3           3. Defense counsel will provide the Litigation Office at Centinela State Prison the
 4    undersigned’s Zoom video conference connection information.
 5           4. The Clerk of the Court is directed to serve a copy of this order to the Litigation
 6    Coordinator at the Centinela State Prison and confirm same on the docket.
 7           5. Any difficulties concerning Zoom video conference, or connecting to the Zoom video
 8    conference, shall immediately be reported to Kirstie Dunbar-Kari, Courtroom Deputy, at
 9    kdunbar-kari@caed.uscourts.gov.
10

11           WRIT OF HABEAS CORPUS AD TESTIFICANDUM
12           To: The Warden OR Sheriff of Centinela State Prison
13
             WE COMMAND you to produce the inmate named above to testify before the United
14    States District Court at the time and place above, and from day to day until completion of the
      proceedings held on the Zoom videoconference, or as ordered by the court;
15
             FURTHER, you have been ordered to notify the court of any change in custody of the
16    inmate and have been ordered to provide the new custodian with a copy of this writ.
17

18

19      March 17, 2021                               ___________________________________
                                                     Magistrate Judge Helena Barch-Kuchta
20

21

22

23

24

25

26

27

28
                                                        2
